DETAILED ACTION
Allowable Subject Matter
Claims 15-20 allowed.
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeno et al. US 9,473,768 hereinafter referred to as Uyeno in view of Panas US 2019/0310965 hereinafter referred to as Panas.
In regards to claim 1, Uyeno teaches:
	“An active mode imaging sensor, comprising: an imaging sub-system, comprising a pixelated imager having a non-uniform response over a specified band of wavelengths”
	Uyeno in column 1 lines 37-47 teaches due to manufacturing issues of the pixelated imager, environmental variations and the radiometry of point sources, there are non-uniformities that exist in imaging sensors that must be corrected. Fixed pattern noise describes the non-uniformity in the response of the individual pixels of the imager itself.
	“optics having an entrance pupil configured to receive light from a laser illuminated scene over a field-of-view (FOV) and image the light onto the pixelated imager”
	Uyeno column 4 lines 40-45 teach imager 14 includes optics having an entrance pupil 18 configured to receive reflected light from a laser illuminated scene 20 over a FOV 22 and image the light onto the pixelated imager.
	“and a circuit for reading out a Non-Uniformed Corrected (NUC’d) image from the pixelated imager at a frame time”
	Uyeno teaches optical non-uniformity correction (NUC) of an active mode image sensor scans a spot over a portion of the sensor's FOV within a frame time so that the net response of the sensor is approximately uniform (Abstract).
“an illumination sub-system, comprising a [mechanical scanning mirror]; a laser source for generating laser energy at one or more wavelengths within the specified band to illuminate the [mechanical scanning mirror]”
Uyeno column 5 lines 5-10 teaches small spot sizes are more difficult to form and require higher scan rates to cover the FOV, or a portion thereof, in a certain frame time. Technologies including but not limited to liquid crystal waveguides, optical phased arrays and mechanical scanning mirrors may be configured to form and scan the laser spot. Typical, spot sizes may be between 2 and 25% of the FOV.
	“and one or more processors configured to generate command signals to [use mechanical scanning mirrors to scan] the mirrors to form the laser energy into a laser spot smaller than the FOV and to scan the laser spot over a portion of the FOV within a frame time so that the laser illumination is inversely proportional to the response of the pixelated imager at the scan
position to correct for the imager’s non-uniform response over the scanned portion of the FOV”
Uyeno column 5 lines 5-10 teaches small spot sizes are more difficult to form and require higher scan rates to cover the FOV, or a portion thereof, in a certain frame time. Technologies including but not limited to liquid crystal waveguides, optical phased arrays and mechanical scanning mirrors may be configured to form and scan the laser spot. Typical, spot sizes may be between 2 and 25% of the FOV.  Uyeno column 5 lines 12-20 teaches controller 16 controls laser illuminator 12 to transmit and scan laser spot 24 in an fixed overlapping geometrical pattern 42 relative to the LOS of the imager over FOV 22 within a frame time to provide a relative illumination that is inversely proportional to the imager response and thereby provide a net response 44 of the sensor that is approximately uniform over the FOV or a scanned portion thereof.
	Uyeno does not explicitly teach:
	“Micro-Electro-Mechanical System (MEMS) Micro-mirror Array (MMA) comprising a plurality of independently and continuously controllable mirrors to tip and tilt each mirror about first and second orthogonal axes and to translate each mirror in a third axis orthogonal to a plane containing the first and second orthogonal axes” and “MEMS MMA” and “tip, tilt and translate”
	However, these are commonly known features of mechanical scanning mirrors.  For example, Panas teaches in paragraph [0028] the highest level State Translator subsystem 22 would then convert this surface and curvature information into tip, tilt and piston commands for each of the micromirror array elements 14a.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Uyeno in view of Panas to have included the features of “Micro-Electro-Mechanical System (MEMS) Micro-mirror Array (MMA) comprising a plurality of independently and continuously controllable mirrors to tip and tilt each mirror about first and second orthogonal axes and to translate each mirror in a third axis orthogonal to a plane containing the first and second orthogonal axes” and “MEMS MMA” and “tip, tilt and translate” to provide a means to reach high bandwidth control for large arrays of feedback control systems while maintaining tractable requirements on control electronics (Panas [0022]).  
In regards to claim 2, Uyeno teaches all the limitations of claim 1 and further teach:
“[scanning mirrors] to modulate as a function of the scan position of the laser spot, a spacing between overlapping laser spots, a size of the laser spot, a dwell time of the laser spot or the amplitude of the laser spot or combinations thereof so that the laser illumination is inversely proportional to the response of the imaging sensor at the scan position of the laser spot”
Uyeno teaches non-uniformity correction (NUC) of an active mode image sensor scans a spot over a portion of the sensor's FOV within a frame time so that the net response of the sensor is approximately uniform. Scanning the laser spot simultaneously performs the NUC and provides the illumination of the FOV for imaging the scene. The laser spot is suitably scanned in an overlapping geometrical pattern relative to a line-of-sight of the sensor's imager while modulating a spacing between overlapping laser spots, the size of the spot, a dwell time of the laser spot or the energy of the laser spot or combinations thereof as a function of the scan position of the laser spot so that the laser illumination is inversely proportional to the imager response at the scan position of the laser spot (Abstract).  Uyeno paragraph [0032] teaches optical phased arrays and mechanical scanning mirrors may be configured to form and scan the laser spot. Typical, spot sizes may be between 2 and 25% of the FOV.
Uyeno does not explicitly teach:
“wherein the MEMS MMA mirrors are responsive to command signals to tip, tilt and translate the mirrors”
Panas teaches in paragraph [0028] the highest level State Translator subsystem 22 would then convert this surface and curvature information into tip, tilt and piston commands for each of the micromirror array elements 14a.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Uyeno in view of Panas to have included the features of “MEMS MMA [mirror]” and “to tip, tilt and translate the mirrors” to provide a means to reach high bandwidth control for large arrays of feedback control systems while maintaining tractable requirements on control electronics (Panas [0022]).  
	In regards to claim 3, Uyeno/Panas teach all the limitations of claim 1 and further teach:
	“wherein the [mechanical scanning] mirrors are responsive to command signals … to provide coherence of a corrected wavefront of the laser illumination at the scene”
	Uyeno column 5 lines 5-10 teaches small spot sizes are more difficult to form and require higher scan rates to cover the FOV, or a portion thereof, in a certain frame time. Technologies including but not limited to liquid crystal waveguides, optical phased arrays and mechanical scanning mirrors may be configured to form and scan the laser spot. Typical, spot sizes may be between 2 and 25% of the FOV.  Uyeno column 5 lines 12-20 teaches controller 16 controls laser illuminator 12 to transmit and scan laser spot 24 in an fixed overlapping geometrical pattern 42 relative to the LOS of the imager over FOV 22 within a frame time to provide a relative illumination that is inversely proportional to the imager response and thereby provide a net response 44 of the sensor that is approximately uniform over the FOV or a scanned portion thereof.
	Uyeno/Panas further teach:
“MEMS MMA [mirror]” and “to tip, tilt and translate the mirrors”
Panas teaches in paragraph [0028] the highest level State Translator subsystem 22 would then convert this surface and curvature information into tip, tilt and piston commands for each of the micromirror array elements 14a.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Uyeno in view of Panas to have included the features of “MEMS MMA [mirror]” and “to tip, tilt and translate the mirrors” to provide a means to reach high bandwidth control for large arrays of feedback control systems while maintaining tractable requirements on control electronics (Panas [0022]).  
In regards to claim 6, Uyeno/Panas teach all the limitations of claim 1 and further teach:
“[scanning mirrors] to form the laser energy into a laser spot smaller than the FOV and to scan the laser spot over a sub-portion of the portion of the FOV within a frame time so that the laser illumination is inversely proportion to the response of the pixelated imager at the scan position”
Uyeno teaches non-uniformity correction (NUC) of an active mode image sensor scans a spot over a portion of the sensor's FOV within a frame time so that the net response of the sensor is approximately uniform. Scanning the laser spot simultaneously performs the NUC and provides the illumination of the FOV for imaging the scene. The laser spot is suitably scanned in an overlapping geometrical pattern relative to a line-of-sight of the sensor's imager while modulating a spacing between overlapping laser spots, the size of the spot, a dwell time of the laser spot or the energy of the laser spot or combinations thereof as a function of the scan position of the laser spot so that the laser illumination is inversely proportional to the imager response at the scan position of the laser spot (Abstract).  Uyeno paragraph [0032] teaches optical phased arrays and mechanical scanning mirrors may be configured to form and scan the laser spot. Typical, spot sizes may be between 2 and 25% of the FOV.
Uyeno/Panas further teach:
“wherein the MEMS MMA is responsive to command signals to partition the MMA into a plurality of segments, each segment comprising a plurality of mirrors responsive to command signals to tip, tilt and translate the mirrors”
Panas teaches in paragraph [0028] the highest level State Translator subsystem 22 would then convert this surface and curvature information into tip, tilt and piston commands for each of the micromirror array elements 14a.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Uyeno in view of Panas to have included the features of “wherein the MEMS MMA is responsive to command signals to partition the MMA into a plurality of segments, each segment comprising a plurality of mirrors responsive to command signals to tip, tilt and translate the mirrors” to provide a means to reach high bandwidth control for large arrays of feedback control systems while maintaining tractable requirements on control electronics (Panas [0022]).  
In regards to claim 7, Uyeno/Panas teach all the limitations of claim 6 and further teach:
“wherein the plurality of laser spots together scan in parallel the portion of the FOV”
Uyeno teaches in paragraph [0015] the laser spot is scanned in an overlapping geometrical pattern relative to a line-of-sight of the imager over the FOV within a frame time while modulating as a function of the scan position of the laser spot a spacing between overlapping laser spots.  A spacing between spots necessitates a plurality of laser spots.  Uyeno FIG. 5 depicts an overlapping scan pattern 50 of a laser spot 52 configured to produce an approximately uniform illumination 54 over the FOV within a frame time. In this scan pattern, the spacing, size, energy and dwell time of the laser spot 52 all have nominal and fixed values throughout the scan pattern 50.  A fixed spacing between the spots would provide for a scan that is parallel.
In regards to claim 14, Uyeno/Panas teach all the limitations of claim 1 and further teach:
“wherein the [mechanical scanning] mirrors are responsive to command signals to control … the mirrors to correct a wavefront of the laser spot”
Uyeno paragraph [0032] and Figure 3  teach to correct for the roll off in normalized radiance due to the radiometry of the angle of incidence of Lambertian point sources, the laser illuminator scans the laser spot over the FOV to a relative illumination 40 that is inversely proportional to the response of the pixelated imager at the scan position of the laser spot. The spot size and scan pattern will determine how closely the actual illumination over the FOV will approximate the ideal relative illumination 40. Smaller spots sizes may more accurately reproduce the desired illumination. 
Uyeno/Panas teaches:
“MEMS MMA [mirrors are responsive to command signals] to control translation of the mirrors”
Panas teaches in paragraph [0028] the highest level State Translator subsystem 22 would then convert this surface and curvature information into tip, tilt and piston commands for each of the micromirror array elements 14a.  Piston is translation.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Uyeno in view of Panas to have included the features of “MEMS MMA [mirrors are responsive to command signals] to control translation of the mirrors” to provide a means to reach high bandwidth control for large arrays of feedback control systems while maintaining tractable requirements on control electronics (Panas [0022]).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeno in view of Panas and further in view of Ahner et al. US 2017/0025149 hereinafter referred to as Ahner.
In regards to claim 4, Uyeno/Panas teach all the limitations of claim 1 and further teach:
“wherein the MEMS MMA mirrors comprise a reflective coating designed to reflect the one or more wavelengths within the specified band”
Ahner Figure 5 and paragraph [0071] the array of mirrors 547 may include a patterned optical coating on the first-surface of the mirror array substrate and/or the second surface of the mirror array substrate, wherein the optical coating may be optionally a broadband (e.g., 400-750 nm) coating with an average reflectance of at least 99% for one or more polarization states of light (e.g., p-polarized light and s-polarized light).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Uyeno/Panas in view of Ahner to have included the features of “wherein the MEMS MMA mirrors comprise a reflective coating designed to reflect the one or more wavelengths within the specified band” because an article may be inspected for defects that might degrade the performance of the article or a system including the article (Ahner [0002]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeno in view of Panas and further in view of Tague, Jr. et al. US 5,923,036 hereinafter referred to as Tague.
In regards to claim 5, Uyeno/Panas teach all the limitations of claim 1 but do not explicitly teach:
“wherein the MEMS MMA comprises a plurality of mirrors per imager pixel”
Tague column 6 lines 17-25 teach the DMD may be used as a cyclic S-255 element matrix may be used to collect the 255 IR spectra. However, the number of micromirrors used to designate the "on" or "off" state of the Hadamard matrix determines the physical area of the sample to which each spectrum corresponds. For example, one could designate that a group of 39.times.39 micromirrors together make up one "pixel" (or perhaps "macropixel"), such that they are tilted together from one position to another.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Uyeno/Panas in view of Tague to have included the features of “wherein the MEMS MMA comprises a plurality of mirrors per imager pixel” because division of the sampling region into individual elements, or "pixels", allows the analog signal for each pixel to be individually detected and converted to a digital signal (Tague column 1 lines 12-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422